                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

    Clifton Banks,

                  Plaintiff,
                                                 Case No. 3:18-cv-50282
            v.
                                                 Honorable Iain D. Johnston
    Dr. Timothy Chamberlain, Dr. Merrill
    Zahtz, Kristina Mershon, and Dr.
    Nancy Lank,

                  Defendants.


                       MEMORANDUM OPINION AND ORDER

           Plaintiff Clifton Banks, an inmate at Dixon Correctional Center (DCC),

brings this suit alleging violations of his Eighth Amendment rights pursuant to 42

U.S.C. § 1983. He adds a state law claim of intentional infliction of emotional

distress. As defendants, he names Dr. Timothy Chamberlain, Dr. Nancy Lank, Dr.

Merrill Zahtz, and Kristina Mershon. Drs. Chamberlain and Lank now move the

Court for summary judgment on the limited issue of whether Banks exhausted his

administrative remedies as to them. For the below reasons, that motion [97] is

granted in part and denied in part.

      I.      Background

           Banks, an inmate at DCC, began serving his sentence in December 2010. 1

Dkt. 99-1, Ex. A, at 2. Defendant Dr. Timothy Chamberlain served as the Medical




1 Although Banks’ apparently began his incarceration at Danville Correction, only his
incarceration at Dixon Correction is relevant to this suit.
                                             1
Director at DCC from August 3, 2015, through May 12, 2017. Dkt. 99-2, Ex. B, at 2.

Defendant Dr. Nancy Lank served in that same role on a temporary basis from

September 12, 2018, to April 25, 2019. Dkt. 99-3, Ex. C, at 2 (referring to her

position as a travelling medical director). Notably, Banks’ initial complaint, which

was filed on August 23, 2018, did not name Dr. Lank. She was added in Banks’

amended complaint on January 25, 2019. Compare dkt. 1, with dkt. 22.

      At some point in 2016, Banks began experiencing abdominal pain. Though

the parties’ fact statements do not discuss the early treatment, grievances from

2018 show that he was treated with antacids and Tylenol, but he complained that

no one knew what was wrong and that he wanted to be seen by a gastrointestinal

(GI) specialist. His grievances also show that he was given an ultrasound and a

rectal scan. Because of the severity of the pain, Banks explained that he sometimes

went days without eating. Dkt. 99-4, at 32. Though Banks’ grievance explains that

Dr. Chamberlain was responsible for his earlier treatment, Dr. Zahtz appears to

have taken over after Dr. Chamberlain left his position. In his March and April

grievances, Banks specifically discusses his treatment with Dr. Zahtz. Id. at 32–34.

Those grievance also reveal that Banks was apparently suffering from gallstones,

though Dr. Zahtz did not believe Banks needed surgery. Id. at 34. Undeterred,

Banks explained that the medication was not working and that he was experiencing

severe pain; he wanted to be seen by a GI specialist. After Banks filed the original

complaint (before the amendment), Dr. Lank began treating him as well. Based on




                                          2
Banks’ October and November grievances, she apparently also believed that Banks’

pain was caused by gallstones. Id. at 13–14.

         The question at this stage, however, is whether Banks’ exhausted the

administrative remedies available to him through the grievance process. Drs.

Chamberlain and Lank have moved this Court for summary judgment on that

question. Dkt. 97. Dr. Zahtz and Kristina Mershon have not joined that motion.

This order only addresses the summary judgment motion on the affirmative

defense, not the merits of Banks’ claims.

   II.      Analysis

         Drs. Chamberlain and Lank move the Court for judgment as a matter of law

on the theory that Banks failed to exhaust his available administrative remedies.

Dkt. 97. Because failure to exhaust administrative remedies is an affirmative

defense, defendants bear the burden of proof. Pyles v. Nwaobasi, 829 F.3d 860, 864

(7th Cir. 2016). Defendants meet that burden only if they show that no dispute of

material fact exists and that they are entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). Furthermore, the Court construes the facts and inferences in the

light most favorable to the nonmoving party. Hernandez v. Dart, 814 F.3d 836, 840

(7th Cir. 2016). If the movant bears the burden of proof at trial, it must make a

showing sufficient for the Court to hold that no reasonable trier of fact could find

other than for the moving party and must establish all elements of the claim or

defense to warrant judgment as a matter of law. Calderone v. United States, 799

F.2d 254, 259 (6th Cir. 1986). In that circumstance, the movant must come forward



                                            3
with evidence on each element that would require judgment as a matter of law if

uncontroverted at trial. Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992).

       This Court typically requires Pavey hearings for any dispute of material fact

regarding whether inmates have exhausted available administrative remedies.

Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008); see also Daval v. Zahtz, No. 3:19-

cv-50147, 2021 U.S. Dist. LEXIS 97314, at *9 n.3 (N.D. Ill. May 24, 2021). Because

of the fact-heavy nature of exhaustion arguments, the issue is not well-suited for

summary judgment. Wagoner v. Lemmon, 778 F.3d 586 (7th Cir. 2015). Still, if no

dispute of material fact exists, Defendants may be entitled to judgment as a matter

of law.

       The Prison Litigation Reform Act (PLRA) requires exhaustion of

administrative remedies: “No action shall be brought with respect to prison

conditions . . . by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e(a). Thus, because Banks is housed in an Illinois Department of Corrections

(IDOC) facility, he must abide by the grievance process established by Illinois law.

That process was codified in 20 Ill. Admin. Code §§ 504.800 et seq.; Thornton v.

Snyder, 428 F.3d 690, 694 (7th Cir. 2005) (superseded by statute on other grounds).

The Seventh Circuit requires strict adherence to the exhaustion requirements.

Hernandez, 814 F.3d at 842 (“Federal courts strictly enforce this requirement, and a

prisoner fulfills this duty by adhering to ‘the specific procedures and deadlines




                                             4
established by the prison’s policy.’”) (quoting King v. McCarty, 781 F.3d 889, 893

(7th Cir. 2015)).

      IDOC inmates must file grievances within sixty days of the incident giving

rise to the grievance. 20 Ill. Admin. Code § 504.810(a) (noting an exception when

the inmate can show good cause for untimeliness). The inmate must include facts

regarding each aspect of the issue, “including what happened, when, where and the

name of each person who is the subject of or who is otherwise involved in the

complaint.” § 504.810(c). But if the inmate does not know the names of those

involved, then the inmate must instead include “as much descriptive information

about the individual as possible.” Id. The process also requires that inmates be

informed of the grievance procedure “at the admitting facility.” § 504.810(e).

      The normal (nonemergency) procedure requires the inmate to first submit the

grievance to a grievance counselor. § 504.810(a). After the inmate submits the

grievance to a grievance counselor, the grievance is then sent to a grievance officer,

who “consider[s] the grievance and report[s] his or her findings and

recommendations in writing to the Chief Administrative Officer within two months

after receipt of the written grievance.” § 504.830(e). The Chief Administrative

Officer (CAO) then reviews the report and recommendation and notifies the inmate

in writing of the CAO’s decision. Id. The inmate, after receipt of the CAO’s decision,

may appeal that decision to the Director, via the Administrative Review Board

(ARB). § 504.850(a). That appeal must be filed within thirty days of the CAO’s

decision. Id. The Director then reviews the decision of the ARB and must make a



                                           5
final determination within six months of receiving the appeal. § 504.850(e). On

making that decision, the Director sends a written copy to the inmate. Id.

      In contrast, if the inmate believes the concern is an emergency, the inmate

may check the box on the grievance form indicating the emergent nature of the

problem. § 504.840. Those requests are forwarded directly to the CAO for review. Id.

The CAO then determines whether the grievance represents “a substantial risk of

imminent personal injury or other serious irreparable harm to the offender.” §

504.840(a). If the CAO determines that the inmate’s grievance is not an emergency,

then the inmate “shall be notified in writing that he or she may resubmit the

grievance as non-emergent, in accordance with the standard grievance process.” §

504.840(c). The section of the code that addresses emergencies is silent regarding

how to appeal the CAO’s decision that the grievance is not an emergency. See id.

Still, the Defendants admit that such appeals are covered by the next section, §

504.850(a), which explains the appeals process generally. Dkt. 107, ¶ 7.

      A. Dr. Chamberlain

      Dr. Chamberlain argues that Banks failed to exhaust his administrative

remedies regarding Dr. Chamberlain’s medical care. He argues that Banks did not

filed any grievances about his care during his tenure. He contends that even if the

filed grievances complained about Dr. Chamberlain’s treatment of Banks, those

grievances were not timely. Dkt. 98, at 7.

      Doctor Chamberlain served as the Medical Director at DCC from August 3,

2015, until May 12, 2017. Dkt. 107, ¶ 2. Absent good cause, inmates are required to



                                             6
submit grievances within sixty days of the incident giving rise to the grievance. 20

Ill. Admin. Code § 504.810(a). Because Dr. Chamberlain last day of work at DCC

was May 12, 2017, any grievance about his care of inmates would have to have been

filed within sixty days of that date (July 11, 2017), unless Banks can point to a good

cause for untimeliness. Banks responds that the March 6, 2018, grievance was

exhausted as to Dr. Chamberlain because the grievance was not denied on

untimeliness grounds, notwithstanding the fact that it was untimely. Dkt. 105, at 2.

         Banks is correct that when the prison treats the grievance “as timely and

resolves it on the merits, the federal judiciary will not second-guess that action.”

Riccardio v. Rausch, 375 F.3d 521, 524 (7th Cir. 2004). Dr. Chamberlain does not

quibble with that point. Rather, he contends that the March 6, 2018 grievance had

nothing to do with him. 2 He asserts that Banks’ only reference to him in that

grievance was “fleeting” and complained about Dr. Zahtz rather than his specific

treatment of Banks’ abdominal pain. Dkt. 109, at 3. Dr. Chamberlain continues that

the grievance response specifically noted that the grievance was related to Banks’

March 5, 2018 appointment with Dr. Zahtz. Id. at 4.

         These arguments are not inconsistent with each other; neither party is wrong

about the law. Banks is correct that untimely grievances about a person are

nonetheless exhausted when they are addressed on the merits instead of deemed

untimely. Riccardio, 375 F.3d at 524. Not surprising, Chamberlain is correct that

the grievance in question must still complain about the defendant’s conduct. 20 Ill.



2   Dr. Lank does not make a similar argument.
                                             7
Admin. Code § 504.810(c). That must be true. A defendant cannot grieve about one

thing and claim to have exhausted his remedies as to something or someone else.

See Hildreth v. Butler, 960 F.3d 420, 425 n.2 (7th Cir. 2020) (discussing that the

grievances were not about prescription refill delays).

      In Banks’ March 6, 2018 grievance, he explained that he had been

complaining about abdominal pain since 2016. Dkt. 99-4, at 31. He saw doctors and

nurse practitioners, and nothing had worked. He further explained that the only

administered test to date was an ultrasound and rectal scan. On the back of the

grievance form, Banks further asserted that he saw a general surgeon about his gall

bladder in February 2018 and that he went to sick call on March 5, 2018. At that

sick call, the nurse took him to see Dr. Zahtz right away because she did not know

what else to do. Banks then asked Dr. Zahtz why he was seen by the general

surgeon and asked to be seen by a GI specialist because “no one else seems to know

what’s wrong with me.” Id. He further noted on the grievance form that he had only

been seen by Dr. Chamberlain and Nurse Practitioner Mershon, and one other

doctor that gave him the rectal scan. He explained that this visit was his first with

Dr. Zahtz. Dr. Chamberlain ordered the first ultrasound and told Banks that the

problem was likely the gall bladder, but then he had stopped working at DCC. Id.

      The grievance officer responded to Banks’ March 6, 2018 grievance by

explaining that he was “reasonably satisfied Inmate Banks has access to health

care and recommend[ed] the grievance be denied.” Id. at 30. The CAO then




                                          8
concurred. Id. The ARB then affirmed that decision, noting that the grievance was

in relation to Banks’ visit with Dr. Zahtz on March 5, 2018. Id. at 29.

      To be sure, IDOC officials did not deny the March 6, 2018 grievance as

untimely. Thus, Dr. Chamberlain cannot now rely on those grounds. Riccardio, 375

F.3d at 524. If the grievance complained about Dr. Chamberlain’s treatment, then it

was enough to exhaust Banks’ administrative remedies. But the response indicates

why the grievance was not denied as untimely; the ARB viewed the grievance as

complaining about the outcome of Banks’ March 5, 2018 visit with Dr. Zahtz and

not about Dr. Chamberlain’s treatment. Dkt. 99-4, at 29. And that was a reasonable

belief. Banks explained that he had been in pain for two years and none of the

previous treatments had worked. But he explained this treatment history to show

why he needed to be sent to a GI specialist. That is the relief he requested.

Although he mentions his treatment with Dr. Chamberlain, and explains what Dr.

Chamberlain did to address the pain (ordered an ultrasound and opined that the

problem was his gall bladder), he never complains about Dr. Chamberlain’s

treatment or suggests that he had previously asked Dr. Chamberlain for a referral

to a specialist. Nothing in his grievance indicates that Banks was complaining

about Dr. Chamberlain’s treatment. Dkt. 99-4, at 31–32.

      Thus, the March 6, 2018 grievance did not exhaust Banks’ remedies related

to Dr. Chamberlain because the grievance was not about Dr. Chamberlain’s

treatment. Banks’ grievance was filed about ten months after Dr. Chamberlain

stopped providing care at DCC; eight months after the grievance process deadline.



                                          9
Although it mentioned Dr. Chamberlain’s prior care, the grievance merely

requested a specialist. It did not complain about any previous failures to refer

Banks to a specialist. Because the grievance did not complain about Dr.

Chamberlain’s care, the Court cannot expect prison officials to reject the complaint

on timeliness grounds. To hold otherwise would require every grievance denial to

include claims that the grievance is untimely as to all previous doctors.

      Thus, the March 6, 2018 grievance did not exhaust Banks’ administrative

remedies as to Dr. Chamberlain’s treatment. Because the record contains no other

grievances related to Dr. Chamberlain’s treatment of Banks, the Court must grant

Dr. Chamberlain’s motion for summary judgment.

      B. Dr. Lank

      Dr. Lank began her temporary tenure as Traveling Medical Director after

Banks filed this suit. She served in that role from September 12, 2018, until April

25, 2019. Dkt. 107, ¶ 3. Banks filed the original complaint on August 23, 2018,

before Dr. Lank began working at DCC. Dkt. 1. She asserts that this is dispositive

of whether Banks exhausted his administrative remedies because he must do so

before filing suit. Therefore, she argues that the only two grievances filed before

Banks instituted this suit (those filed in March and April) did not exhaust remedies

related to Dr. Lank’s treatment. Dkt. 98, at 8–9. But that argument is off the mark.

Dr. Lank was not a named defendant in the original complaint. She was added later

by amendment on January 25, 2019. And Banks filed grievances that were both

during her tenure and before the January 25 amendment. Dkt. 99-4, 12–20.



                                          10
       As Banks points out, the Seventh Circuit in Barnes v. Briley addressed this

question. 420 F.3d 673 (7th Cir. 2005). There, after an investigation by plaintiff’s

newly appointed counsel revealed new claims against different defendants, he filed

grievances against those new defendants and exhausted that process before filing

an amended complaint. Id. at 678. The same is true here. Banks first filed this suit

before Dr. Lank started working at DCC. Banks then later filed grievances that

mentioned her treatment. On amendment, Banks then added Dr. Lank to this

action. Thus, based on Barnes, Banks’ grievances are timely. He filed them before

the amended complaint. The question is whether Banks exhausted those grievances

before filing his amended complaint on January 25, 2019. 3 Dkt. 22.

       In his response brief, Banks asserts that he filed emergency grievances on

October 4 and November 7, 2018 regarding Dr. Lank’s medical treatment and that

he exhausted his remedies as to those grievances. Dkt. 105, at 8. Banks argues that

he was in extreme pain when he filed those grievances and that the Dr. Lank has

not shown that his grievances were not emergencies. Id. at 8–9. Effectively, Banks

attacks the validity of the CAO’s finding that those grievances were not

emergencies. Banks fails to illuminate how the validity of the CAO’s decision is

relevant to whether he exhausted his remedies. He contends, however, that he then

appealed the decision to the ARB because he believed that was the proper




3Dr. Lank has not developed any argument that the October and November grievances fail
to properly complain about her treatment. Thus, the Court does not address that question.
Betco Corp. v. Peacock, 876 F.3d 306, 309 (7th Cir. 2017) (declining to address the merits of
an argument that plaintiff waived in the district court by failing to develop).
                                             11
procedure. Id. at 9. This belief is not unreasonable given the directives DCC

provided him regarding the grievance process.

      IDOC changed its grievance process in 2017 “to require that when the

warden rules that a grievance is not an emergency, the inmate must use the

standard grievance process.” Jones v. Bayler, 834 F. App’x 283, 284 (7th Cir. 2021).

The Seventh Circuit explained the same in Williams v. Wexford Health Sources,

Inc.: “Thus, had Williams’s grievances been filed after the amendment took effect, it

would be clear that he was required to resubmit his grievances under the normal

procedure and complete the full three-stage process in order fully to exhaust his

available remedies.” 957 F.3d 828, 832 (7th Cir. 2020).

      This case, however, explains the still-existing ambiguity in the process. The

amendment seems to strengthen one point: the CAO’s decision that an emergency

was not substantiated is not necessarily a decision on the merits of the grievance.

The decision is just what it says it is; that the CAO does not believe the issue to be

an emergency, and so the grievance needs to go through the normal channels.

Because that decision is only that the grievance is not an emergency, an inmate

does not exhaust the substance of the grievance without filing the grievance in the

normal way. But what happens if the inmate believes the CAO was wrong; that the

grievance is a legitimate emergency? The plain text of the “emergency” section of

the administrative code is not clear. The text only indicates that inmates “may

submit the grievance as non-emergent.” 20 Ill. Admin. Code § 504.840(c).




                                          12
      Banks contends that he appealed the CAO’s decision to the Administrative

Review Board (ARB) because he believed he was experiencing an emergency. He

argues that the rules specifically allow him to do exactly that. Though the text of

the emergency procedures section of the code is silent on the matter, Banks points

to the Defendants Local Rule 56.1 statement of fact:

      An inmate may file a grievance as an emergency grievance pursuant to
      20 Ill. Admin. Code 504.840. [Exhibit D, ¶ 4]. In such a case, the prisoner
      may submit his grievance directly to the prison’s Chief Administrative
      Officer. [Id.] If the CAO determines that an inmate’s grievance does not
      constitute an emergency, the CAO shall return the grievance to the
      inmate noting that the grievance does not constitute an emergency and
      instruct the inmate to re-file the grievance as a non-emergent grievance.
      [Id.] and 20 Ill. Admin. Code 504.840(c). If a prisoner believes that his
      emergency grievance was improperly deemed to be a non-emergent issue
      by the prison’s CAO, the prisoner may appeal his emergency grievance
      directly to the Administrative Review Board for further review pursuant
      to 20 Ill. Admin. Code 504.850(a). [Exhibit D, ¶ 4].

Dkt. 107, ¶ 7 (emphasis added).

      In other words, the Defendants admit that the grievance procedures allow

Banks to do exactly what he did. They point to § 504.850(a), the appeals section of

the code. That section does not clearly address this situation; when an inmate

wishes to appeal a decision that the grievance is not an emergency. It merely says

that an inmate may appeal an unsatisfactory decision by the CAO and that such an

appeal must be received by the Administrative Review Board within thirty days. Id.

The text of that section does not expressly differentiate between normal-course

decisions and decisions that an emergency request is not an emergency. But the

Defendants say that Banks can do what he did, and the Court takes them at their

word. Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011) (discussing the

                                          13
Northern District’s Local Rule 56.1 and holding appellant to its admission under

that Rule). Rule 56.1 statements of fact, responses, and even the failure to respond

are judicial admissions that are binding on a party. Tobey v. Extel/JWP, Inc., 985

F.2d 330, 333 (7th Cir. 1993); Caterpillar Inc. v. Estate of Lacefield-Cole, 520 F.

Supp. 2d 989, 995–96 (N.D. Ill. 2007).

       So, under the judicial admissions in this case, the admittedly proper

procedure was for Banks to appeal the CAO’s decision to the ARB. He did that and

was not wrong for it. 4 Given that he was following the proper procedure, the

response for the ARB was perplexing. Banks filed grievances on October 4 and 9,

and November 7, 2018 (he actually filed two on November 7). Dkt. 99-4, 12–20. All

were filed as emergency requests. He appealed them to the ARB. The ARB’s

response instructed Banks to provide the original written grievance and the

grievance counselor’s response, which is a document that obviously did not even

exist. It also instructed him to provide the grievance officer’s response (again a

document that did not exist) and the CAO’s response. Id. at 12, 17. In other words,

the ARB’s response told Banks to file his grievance through the normal,

nonemergency procedure. But that response makes little sense given that Banks

was permissibly appealing the CAO’s decision that his grievance was not an

emergency. Under the admittedly proper procedure, the expected response would be

either an affirmance or reversal of the CAO’s decision regarding whether the


4Confusingly, Dr. Lank’s reply asserts that Banks “inappropriately sent his grievances
direct to the ARB to try and challenge the determination that his medical grievances did
not constitute emergencies.” Dkt. 109, at 9. That argument is unavailing in light of her own
LR 56.1 statement that such an appeal is part of the process.
                                            14
emergency status was substantiated. Thus, the ARB apparently did not follow the

IDOC procedures.

      In reply, Dr. Lank does not address this point. Although Banks points to the

LR 56.1 fact statement that he was permitted to appeal the CAO’s decision, Dr.

Lank merely rests on the argument that Banks was required to resubmit the

grievance in the normal manner, was told to do so by the ARB, and failed to follow

those instructions. Dkt. 109, 8–13.

      The PLRA requires that inmates exhaust “available” remedies. 42 U.S.C. §

1997e(a). “Prison officials may not take unfair advantage of the exhaustion

requirement, however, and a remedy becomes ‘unavailable’ if prison employees do

not respond to a properly filed grievance or otherwise use affirmative misconduct to

prevent a prisoner from exhausting.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir.

2006). Unlike when an inmate forfeits the grievance process (by not following the

rules), the process becomes unavailable when the actions of prison officials cause

the process that exists on paper to become “unavailable in reality.” Kaba v. Stepp,

458 F.3d 678, 684 (7th Cir. 2006); see also Collier v. Caraway, No. 2:14-cv-0365, U.S.

Dist. LEXIS 97908, at *12 (S.D. Ind. July 27, 2016). And a remedy becomes

unavailable when prison officials prevent the inmate from using it. Id. (quoting

Miller v. Norris, 247 F.3d 736, 740 (8th Cir. 2001)). That is what happened here.

      The Court holds that Dr. Lank has failed to meet her burden of establishing

Banks’ failure to exhaust his available remedies. First, the undisputed facts show

that Banks was permitted to appeal the CAO’s decision that his grievance was



                                         15
nonemergent. Dkt. 107, ¶ 7. He attempted to do that. If the ARB had responded to

that appeal and explained why his grievance was not an emergency, Banks would

have then been required resubmit the grievance through the normal procedure as

outlined in 20 Ill. Admin. Code § 504.830. But it did not. Instead, the ARB’s

response was that he needed to refile the grievance through the normal process,

which sounds in reality like ignoring his right to appeal the CAO’s decision that his

grievance was not an emergency. In other words, Dr. Lank admits that such an

appeal was available but that the ARB failed to recognize that Banks could appeal

the CAO’s decision and instead just referred Banks to the normal process. Far from

Banks forfeiting the grievance process, the facts paint a picture in which IDOC’s

conduct rendered the grievance process unavailable, thereby excusing Banks’ need

to further exhaust. See Kaba, 458 F.3d at 684.

      The Court could stop there, but instead proceeds to point out another reason

why the grievance process was rendered unavailable on these facts. First, IDOC did

not make the process clear. Dr. Lank explains that “inmates are made aware of the

rules and regulations of the institution and IDOC through an orientation manual

and oral presentation,” which “includes the process for filing grievances.” Dkt. 98, at

4. In their response to Banks’ Local Rule 56.1 fact statement, Dr. Lank attached the

manual. Dkt. 108-1 (labeled “General Population Orientation Manual”). On page

thirty-one of the manual, under the section titled “Grievance Procedures for

Inmates (DR 504 F),” the manual lays out the grievance process, which mostly

matches the language in 20 Ill. Admin. Code § 504.800 et seq. Id. at 31. That



                                          16
manual, which Dr. Lank claims is how IDOC informs inmates of the process, makes

no mention of refiling the CAO’s nonemergency decision in the normal manner.

Assuming the correct manual is attached, IDOC apparently did not update the

manual after the 2017 amendment to the grievance process. Sure, the ARB’s

response to Banks told him to submit the forms he could only have obtained

through the normal process, but such a response would no doubt be confusing to an

inmate that was not properly informed about the procedure, or told the wrong thing.

And at least one of the ARB’s responses instructed Banks to follow “DR 504 F,”

which is the section of the manual that is silent on the matter. Dkt. 99-4, at 17.

      The Seventh Circuit takes a strict approach to the requirement that inmates

exhaust their available administrative remedies before filing suit. Hernandez v.

Dart, 814 F.3d 836, 842 (7th Cir. 2016). However, for that strict approach to work,

IDOC must maintain “clear administrative schemes for processing prison

grievances.” Reid v. Balota, 962 F.3d 325, 330 (7th Cir. 2020). That need for clarity

is frustrated when prison officials fail to follow their own admitted process and

when they fail to properly inform inmates what the process is.

   III.   Conclusion

      For these reasons, the motion for summary judgment [97] is granted in part

and denied in part. Dr. Chamberlain has met his burden of establishing Banks’

failure to exhaust his available administrative remedies as to Dr. Chamberlain.




                                          17
Thus, he is dismissed from this action without prejudice. 5 Dr. Lank, however, has

not met that burden, so the motion as to her is denied.



Date: June 21, 2021

                                                           ___________________________
                                                            Honorable Iain D. Johnston
                                                           United States District Judge
                                                             Northern District of Illinois
                                                                      Western Division




5Though Defendants’ briefing urges the Court to dismiss with prejudice, the Seventh
Circuit explained in Ford v. Johnson that “all dismissals under § 1997e(a) should be
without prejudice.” 362 F.3d 395, 401 (7th Cir. 2004) (emphasis in original).
                                            18
